DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 04/27/2022 has been entered and fully considered by the examiner. 
Claims 1, 4, and 9 have been amended. Claims 2, 12, 16, and 17 have been canceled. Claims 22 and 23 have been added. Claims 1, 3-11, 13-15, and 18-23 are currently pending in the application with claims 1 and 9 being independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chutani et al.  (U.S. 2011/0246876) hereinafter “Chutani”.
Regarding claim 1, Chutani discloses a system for remote guidance of a scanning procedure [system 100; see FIG. 1A and [0032]] comprising:
 a local ultrasound scanning device [local system comprising the biometric sensor 102 and computer 104 or computer 108] comprising an ultrasound probe [biometric sensor 102 can be an ultrasound probe; see [0034]], an image display [touch screen display; see FIG. 11] an image processor [computer 104] located within the handheld ultrasound scanning device [see [0027] and claim 12 disclosing that the computer is a handheld computer connected to the probe] configured to generate low and high quality images [see [0051]; the handheld ultrasound unit generates both low and high quality image ], and an image communication unit [see [0032]; network communication] in communication with a remote ultrasound system [see[0032] of Chutani]; 
wherein the local ultrasound scanning device further configured to display the image quality images on the image display; [see FIG. 4 and claim 1 disclosing that the images taken will be displayed] wherein the low quality images are images with a first pixel density [it is inherent that any image will have a pixel density (i.e. first pixel density)]
transmit the high quality images to the remote ultrasound system [see [0051]-[0052]; higher resolution image is sent to the remote computer upon command]: wherein the high quality images are generated from the same images acquired in generating the low quality images [see [0054] disclosing that the second image is generated from the same scan data, but at a different sampling rate. (i.e. the scan data is taken once and two different images, one with high quality and one with low quality is generated using different sampling rate)] , the high quality images are images with a second pixel density that is greater than the first pixel density [see [0051]; the second images are higher resolution. it is inherent that a higher resolution image will have higher pixel density] and 
receive control signals from the remote ultrasound system [see [0051]-[0052]; the remote computer sends signals to the handheld unit received by it and executed].  
Regrading claim 5, Chutani further discloses that the scanning device is under guidance by voice communication from an expert at the remote ultrasound system. [see [0057] of Chutani disclosing voice commands given at a remote location]
Regarding claim 8 Chutani further discloses that the local ultrasound scanning device and the ultrasound system each include a network communication unit adapted to send and receive control and or image data [see [0107] of Chutani].
	Regarding claim 22, Chutani further discloses A non-transitory computer readable medium for remote guidance of a scanning procedure comprising instructions that when executed on a processor cause the processor to [see abstract and [0109] of Chutani] 
display [see FIG. 4 and claim 1 disclosing that the images taken will be displayed] a low quality image [see [0051]; the handheld ultrasound unit generates low quality image ], on an image display, wherein the low quality image is an image with a first pixel density[it is inherent that any image will have a pixel density (i.e. first pixel density)], wherein the low quality image is generated from an acquired image that is generated by an image processor[computer 104]  located within a local handheld ultrasound scanning device[see [0027] and claim 12 disclosing that the computer is a handheld computer connected to the probe]; 
transmit a high quality image to a remote system, [see [0051]-[0052]; higher resolution image is sent to the remote computer upon command]:  wherein the high quality image is generated from the same acquired image generated by the image processor and used in generation of the low quality image[see [0054] disclosing that the second image is generated from the same scan data, but at a different sampling rate. (i.e. the scan data is taken once and two different images, one with high quality and one with low quality is generated using different sampling rate)], wherein the high quality image is an image with a second pixel density that is greater than the first pixel density [see [0051]; the second images are higher resolution. it is inherent that a higher resolution image will have higher pixel density].  
Regarding claim 23, Chutani further discloses instructions that when executed on the processor cause the processor to receive control signals from the remote system. [see [0051]-[0052]; the remote computer sends signals to the handheld unit received by it and executed]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 6, 7, 9-11, and 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chutani et al.  (U.S. 2011/0246876) hereinafter “Chutani” in view of Ogasawara (U.S. 2013/116563) hereinafter “Ogasawara”.
Regarding claim 3, Chutani discloses all the limitations of claim 1 [see rejection of claim 1 above] 
Chutani fails to disclose that the quality factors for the low quality and high quality images are set according to a default setting in the local ultrasound scanning device.
Ogasawara, directed towards generating both low and high quality images [see abstract of Ogasawara] discloses that the quality factors for the low quality images and the high quality images are set according to a default setting in the local ultrasound scanning device. [see [0094]-[0095] of Ogasawara] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Chutani further and make the quality factors set according to a default setting in the local ultrasound scanning device according to the teachings of Ogasawara in order to control the degree of the quality of the images taken by the operator of the probe in the local unit.
Regarding claim 4, Chutani discloses all the limitations of claim 1 [see rejection of claim 1 above] 
Chutani does not disclose the quality factors for the low and high quality images are set according to an image quality control signal received from the ultrasound system located at the remote ultrasound system.
Ogasawara further discloses in the first embodiment that quality factors for the low quality images and the high quality images are set according to an image quality control signal received from the ultrasound system located at the remote ultrasound system. [see [0046]-[0047] of Ogasawara] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify Chutani further and set the image quality factors according to an image quality control signal received from the ultrasound system located in the remote ultrasound system according to the teachings of Ogasawara in order for the physician at the remote center to be able to control the image quality taken.
Regarding claim 6, Chutani discloses all the limitations of claim 1 [see rejection of claim 1 above] 
Chutani does not disclose that the image processor of the local ultrasound scanning device comprises a scan converter configured to produce the high quality images with full interpolation of image pixel values between echo signals.
 Ogasawara further discloses that the image processor of the local ultrasound scanning device comprises a scan converter configured to produce the high quality images with full interpolation of image pixel values between echo pixels [see [0167] disclosing that the second image generation unit (for high quality image production) applies interpolation processing] and low quality images having no interpolated values added to the echo pixels.[see [0168] disclosing that interpolation processing is not done to reduce power consumption]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify Chutani further and make the image processor of the local ultrasound scanning device comprise a scan converter configured to produce the high quality images with full interpolation of image pixel values between echo signals according to the teachings of Ogasawara in order to increase the resolution and accuracy of the high quality images for improved diagnosis.
Regarding claim 7, Chutani discloses all the limitations of claim 1 [see rejection of claim 1 above] 
Chutani does not disclose wherein the image processor of the local ultrasound scanning device further comprises one or more of a video compression processor, B-mode processor, signal processor, Doppler processor, scan converter processor, FFT processor, and display processor.  
Ogasawara further discloses that the image processor of the local ultrasound scanning device further comprises one or more of a video compression processor, B-mode processor [see [0156]-[0157]; the first B-mode data generation unit 102], signal processor, Doppler processor, scan converter processor, FFT processor, and display processor.  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify Chutani further and make the image processor of the local ultrasound scanning device further comprises one or more of a video compression processor, B-mode processor, signal processor, Doppler processor, scan converter processor, FFT processor, and display processor according to the teachings of Ogasawara in order to include a specialized processor specifically for B-mode image processing and increase the efficiency of the system.  
Regarding claim 9, Chutani discloses a method for guiding an ultrasonic scanning procedure from a remote location [see abstract of Chutani] comprising: 
ultrasonically scanning a subject with a handheld ultrasound scanning device [local system comprising the biometric sensor 102 and computer 104 or computer 108] at a patient site;[see[0034] of Chutani] to acquire high quality ultrasound images [see [0034] and [0051] of Chutani]: wherein the high quality ultrasound images are images with a second pixel density [it is inherent that any image will have a certain pixel density (i.e. second pixel density)] image processor [computer 104] located within the handheld ultrasound scanning device [see [0027] and claim 12 disclosing that the computer is a handheld computer connected to the probe] configured to generate low and high quality images [see [0051]; the handheld ultrasound unit generates both low and high quality image ],
sending the high quality ultrasound images acquired by the ultrasonic scanning to a remote ultrasound system [see [0051]-[0052] of Chutani]; 
producing via the ultrasound scanning device low quality ultrasound images from the same scan used to acquire the high quality ultrasound images[see [0054] disclosing that the second image is generated from the same scan data, but at a different sampling rate. (i.e. the scan data is taken once and two different images, one with high quality and one with low quality is generated using different sampling rate)]  and in response to an image quality control signal from the remote ultrasound system [see [0051] of Chutani] or a default setting on the ultrasound scanning device; and displaying low quality ultrasound images at the patient site. [see FIG. 4 and claim 1 disclosing that the images taken will be displayed] 
Chutani does not expressly disclose displaying only low quality images at the patient site.
Ogasawara further discloses displaying only low quality images at the patient site.[see FIG. 4; the low quality image is only displayed in the patient site]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Chutani further and only display the low quality images at the patient site according to the teachings of Ogasawara in order to saver resources by only displaying at one site when displaying the image is necessary.
Regrading claims 10 and 14, Chutani further discloses that the scanning device is under guidance by voice communication from an expert at the remote ultrasound system.[see [0057] of Chutani disclosing voice commands given at a remote location]
Regarding claim 11, Chutani further discloses that displaying the high quality ultrasound images on an image display device at the remote ultrasound system.[see [0057] both low and high resolution images are displayed in the remote site]  
Regarding claim 13, Chutani further discloses that producing low quality ultrasound images is performed by the handheld ultrasound scanning device [see [0051] of Chutani].  
Regarding claim 15, Chutani further discloses that enabling the ultrasound scanning device for scanning from the remote site [see [0051]-[0052] of Chutani]
	Regarding claim 19, Chutani as modified by Ogasawara discloses all the limitations of claim 9 above [see rejection] 
	Ogasawara further discloses that wherein the high quality images have full interpolation of image pixel values between echo pixels.[see [0079] and [067] of Ogasawa disclosing performing arbitrary-order interpolation processing]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Chutani as modified by Ogasawara further an make the high quality images have full interpolation of image pixel values between echo pixels according to the teachings of Ogasawara in order to increase the resolution of the high quality images. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chutani et al.  (U.S. 2011/0246876) hereinafter “Chutani” in view of Ogasawara (U.S. 2013/116563) hereinafter “Ogasawara” as applied to claim 9 above, and further in view of Kim et al. (U.S. 2018/0232853) hereinafter “Kim”.
	Regarding claim 18, Chutani in view of Ogasawara discloses low quality images. [see rejection of claim 1 above]
	However, Chutani in view of Ogasawara does not expressly disclose wherein the low quality images have no interpolation of image pixel values between echo pixels.
	Kim, directed towards an imaging method converting low quality images to high quality images [see abstract of Kim] further discloses that the low quality image has no interpolation of image pixels between the echo signals.[see [0082] of Kim; no interpolation process is performed on the low resolution image]
	it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the low quality image processing of Chutani in view of Ogasawa further and apply to interpolation of the image pixel values between echo pixels according to the teachings of Kim in order to simplify the low image generation process with elimination of the interpolation process and as a result, allow for lower complexity hardware [see [0004]-[0005] of Kim]

Claims 20 ad 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chutani et al.  (U.S. 2011/0246876) hereinafter “Chutani” in view of in view of Ogasawara (U.S. 2013/116563) hereinafter “Ogasawara” as applied to claims 6 and 19 above, and further in view of Sato et al. (U.S. 2008/0161690) hereinafter “Sato”.
	Regarding claims 20, and 21, Chutani discloses all the imitations of claims 6 and 19 above [see rejection of claims 6 and 19]
	Chutani does not disclose that the high quality images have four-point interpolation of image pixel values between echo pixels.
	Sato, directed towards generating high quality ultrasound images [see abstract of Sato] further discloses that the high quality images have four-point interpolation of image pixel values between echo pixels.[see [0016] of Sato]
	it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the low quality image processing of high quality images have four-point interpolation of image pixel values between echo pixels.

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
With regards to added amendments to the claims, the applicant has argued that that Chutani does not disclose the added limitations because Chutani takes new image data after instruction for further high-resolution imaging has been received. However, [0054] of Chutani discloses that there won’t be any need for retaking the image data as the same image data can be used to generate new higher resolution image. therefore, Chutani discloses that added limitation and reads on the language of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793